DETAILED ACTION
Status of Claims
In response to applicant’s RCE filed 1/28/2022, claims 1-3, 5-10, 12-17, and 19-23, are pending in this application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, and 19-23, are rejected under 35 U.S.C. 103 as being unpatentable over Mendro et al. (US 9,230,446) in view of Sundararajan et al. (US 2018/0272221) and Rublowsky et al. (US 2015/0260474).  

Regarding claims 1, 8, 15, and 21-23, Mendro discloses an airborne network comprising a live-force aircraft. See col. 3: 43-57. Mendro also discloses wherein the system comprises both simulated aircraft, and also additional real aircraft, which can be adversary aircraft. See col. 5: 31-41 and col. 6: 33-38. Mendro discloses wherein the real adversary aircraft can have simulated attributes. See col. 5: 62-67 - the firing of weapons from all real aircraft is simulated, which appear as real attributes to the participants (col. 9: 24-29). Mendro does not disclose wherein the system is packet based. However, this is an established scheme for data transfer, as is disclosed by 

Mendro discloses wherein the simulation operation comprises merging sensor data with simulation data. See col. 11: 56-62 and col. 5: 62-67 (real aircraft in the system fire simulated weapons, which are active in the simulation).

Mendro discloses combining real and simulated data, such as heat signature data (claims 21-23) in col. 11: 10-19 (the heat sensitive IR pod superimposes simulated symbols on real data). Mendro does not explicitly disclose overwriting the conflicting real data with the simulated data (Mendro does not get that specific), but this is nevertheless established, as is disclosed by the augmented reality system of Rublowsky in paragraphs 0018-0020. It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with the Mendro system, in order to provide effective simulation processing. 

Regarding claims 2-3, 9-10, 16-17, Mendro discloses wherein the system adjusts instrument displays based upon the real adversary aircrafts simulated attributes, effectively transforming the digital version of the aircraft into an adversary aircraft with the simulated components. See col. 11: 56-63 and col. 5: 62-67.

Regarding claims 5, 12, 19, Mendro discloses simulated data representing phantom simulated aircraft, received from a ground station. See col. 5: 31-41. Note that there is no reason a flight simulator would be airborne.  

Regarding claims 6-7, 13-14, 20, the use of IP packetized data would be obvious as described above with regard to claim 1 (Sundararajan discloses IP packetization, as described in the citation of the rejection of claim 1 above – paragraph 0131). 

Arguments/Remarks
Applicant’s arguments and remarks dated 1/11/2022 have been fully considered. Applicant’s primary argument that Mendro does not disclose a combination of real and simulated elements is not persuasive, because Mendro does, in fact disclose this scheme. It is described in col. 5: 57-67 where real aircraft (104) can fire weapons 150, and wherein the weapons are simulated. Thus, a different aircraft, would see aircraft 104 (real) and also weapons 150 fired therefrom (simulated). This would be a combination of real and simulated as applicant claims. Thus applicant’s argument is not persuasive. Additional arguments are moot in view of the new grounds of rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814.  The examiner can normally be reached on Monday - Thursday, 8:00AM - 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUSSELMAN/           Primary Examiner, Art Unit 3715